              Case 1:19-cv-02473-SAG Document 80 Filed 05/13/21 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND


    GARY WASHINGTON,                                Case No. 1:19-cv-02473-SAG

                    Plaintiff

         v.                                         Judge Stephanie Gallagher

    BALTIMORE POLICE DEPARTMENT, et
    al.,
                                                    JURY TRIAL DEMANDED
                   Defendants




                     PLAINTIFF’S LOCAL RULE 104.7 CERTIFICATION


         Plaintiff, Gary Washington, by and through his counsel, certifies his compliance with

Local Rule 104.7 in relation to his discovery dispute with the Officer Defendants. In support of

this certification, Plaintiff states as follows:


         1.       On April 23, 2021, at 10:00am, counsel for the Officer Defendants, Shneur

Nathan, counsel for the Baltimore Police Department, Natalie Amato, and Plaintiff’s counsel,

Renee Spence, attended a telephonic conference to confer about the issues described in

Plaintiff’s letter sent on April 9, 2021. Ex. A (Letter to Officer Defendants) 1.

         2.       The Officer Defendants’ counsel and Plaintiff’s counsel continued to confer about

the outstanding discovery issues through e-mail on April 26, 2021, April 30, 2021, May 3, 2021,

and May 7, 2021. Ex. B (Emails between Officer Defendants’ and Plaintiff’s counsel).

         3.       Through this correspondence, the parties were able to narrow the issues and are

still conferring about certain items.


1
    Memoranda served in compliance with Local Rule 104.8(a).
            Case 1:19-cv-02473-SAG Document 80 Filed 05/13/21 Page 2 of 2



       4.       Despite sincere attempts to resolve their differences, however, the parties were

unable to reach a resolution as to the Officer Defendants’ responses to Plaintiff’s First Set of

Interrogatories Nos. 5 and 11, and Plaintiff now seeks the Court’s assistance. Ex. C (Plaintiff’s

Letter-Motion to Compel).


                                              Respectfully submitted,

                                              GARY WASHINGTON

                                      By:     /s/ Renee Spence

                                              One of Plaintiff’s Attorneys



Attorneys for Plaintiff
Jon Loevy*
Gayle Horn
Roshna Bala Keen*
Renee Spence*
LOEVY & LOEVY
311 N. Aberdeen St.
Third Floor
Chicago, IL 60607
(312) 243-5900
(312) 243-5902 (fax)
spence@loevy.com
*Admitted pro hac vice


                                 CERTIFICATE OF SERVICE

       I, Renee Spence an attorney, hereby certify that I filed the foregoing document via the

Court’s CM/ECF system on May 13, 2021 and thereby served a copy on all counsel of record.


                                                      /s/ Renee Spence

                                                      One of Plaintiffs’ Attorneys




                                                 2
